USCA4 Appeal: 20-1719      Doc: 37         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1719


        BINIAM OKBATSEN HABTEMICHAEL,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: January 28, 2022                                  Decided: February 23, 2022


        Before WILKINSON and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior
        Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Michael G. Andegeorgis, LAW OFFICE OF MICHAEL G.
        ANDEGEORGIS, Washington, D.C., for Petitioner. Brian M. Boynton, Assistant
        Attorney General, Ernesto H. Molina, Jr., Deputy Director, Nancy N. Safavi, Summer G.
        Zofrea, Office of Immigration Litigation, Civil Division, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, DC, for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1719      Doc: 37         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Biniam Okbatsen Habtemichael, a native and citizen of Eritrea, petitions for review

        of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        immigration judge’s decision denying his applications for asylum and withholding of

        removal. We deny the petition for review.

               We review the agency’s factual findings for substantial evidence. Diaz de Gomez v.

        Wilkinson, 987 F.3d 359, 362 (4th Cir. 2021). Factual findings are “conclusive unless any

        reasonable adjudicator would be compelled to conclude to the contrary.”            8 U.S.C.

        § 1252(b)(4)(B). Legal issues are reviewed de novo. Diaz de Gomez, 987 F.3d at 363.

        We conclude that substantial evidence supports the Board’s finding that Habtemichael was

        not persecuted on account of an imputed political opinion. We further conclude that the

        Board did not legally err in its analysis of whether an imputed political opinion was one

        central reason for Habtemichael’s past persecution and fear of future persecution.

               Accordingly, we deny the petition for review. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                               PETITION DENIED




                                                     2